Exhibit 99.1 Notice of Meeting and Management Information Circular for Annual and Special Meeting of Shareholders of Claude Resources Inc. to be held on Friday, May 14, 2010 Table of Contents Page Notice of Annual and Special Meeting of Shareholders 3 Letter to Shareholders 4 Solicitation of Proxies by Management 5 Appointment of Proxies 5 Revocability of Proxies 6 Exercise of Discretion with Respect to Proxies 6 Voting Securities and Principal Holders of Voting Securities 6 Business to be Transacted at the Meeting 6 Financial Statements 6 Election of Directors 7 Directors’ Attendance at Meetings 11 Appointment of Auditors 11 Ratification and Approval of Stock Option Plan 12 Ratification and Approval of Employee Share Purchase Plan 12 Interest of Certain Persons in Matters to be Acted Upon 13 Shareholder Proposals 13 Corporate Cease Trade Orders and Other Proceedings 13 Corporate Governance 14 Committee Reports 14 Compensation and Other Information 19 Share Ownership Guidelines 22 Executive Compensation Discussion & Analysis 22 Termination Contracts 27 Performance Graph 29 Management Stock Option Incentive Plan 31 Employee Share Purchase Plan 32 Indebtedness of Directors and Executive Officers 33 Directors’ and Officers’ Liability Insurance 33 Communication with the Board of Directors 33 Other Matters 34 Additional Information 34 Directors’ Approval 34 Appendices Appendix A - Corporate Governance Disclosure Required Under NI 58-101 35 Appendix B - Board of Directors Charter 39 - 2 - CLAUDE RESOURCES INC. Notice of Annual and Special Meeting of Shareholders TAKE NOTICE that the Annual and Special Meeting (the "Meeting") of the shareholders of CLAUDE RESOURCES INC. (the "Corporation") will be held at the Sheraton Cavalier Hotel, Top Of The Inn, 612 Spadina Crescent East, Saskatoon, Saskatchewan, on Friday the 14th day of May, 2010 at the hour of 10:00 a.m. (Saskatoon time) for the following purposes: 1. To receive and consider the report of the directors and audited consolidated financial statements for the year ended December 31, 2009, and the report of the auditors' thereon; 2. To elect directors for the ensuing year; 3. To appoint auditors for the ensuing year and to authorize the directors of the Corporation to fix their remuneration; 4. To consider and, if considered appropriate, ratify and approve the Corporation’s stock option plan and employee share purchase plan; and 5. To transact such other business as may properly come before the Meeting or any adjournment thereof. Particulars of the matters referred to above are set forth in the accompanying Information Circular. Shareholders who are unable to attend the Meeting are requested to date, sign and return the enclosed form of proxy to Valiant Trust Company, Suite 310, 606 - 4th Street S.W., Calgary, Alberta, T2P 1T1, in the enclosed self-addressed envelope or to the Chairman of the Corporation at Suite 200, 224 - 4th Avenue South, Saskatoon, Saskatchewan, S7K 5M5, not less than 24 hours prior to the time of the Meeting or any adjournment thereof. DATED at the City of Saskatoon, in the Province of Saskatchewan, this 26 th day of March, 2010. BY ORDER OF THE BOARD OF DIRECTORS Josef Spross Chairman - 3 - March 26, 2010 Dear Shareholder: It is my pleasure to invite you to attend the Annual and Special Meeting of shareholders of Claude Resources Inc. (“Claude”), which will be held on Friday, May 14, 2010 in Saskatoon at the Sheraton Cavalier Hotel at the Top of the Inn at 10:00 a.m.It is an opportunity for the Directors and Management of Claude to meet with you, our shareholders.At the meeting, we will report to you on Claude’s performance in 2009 and our plans for the future. Included in this package are Claude’s 2010 Notice of Meeting, Management Information Circular, a form of Proxy, and Mail List Request Form.These materials describe the business to be dealt with at the meeting and provide you with additional information about Claude and its Directors and Executive Officers.Please exercise your rights as shareholders either by attending the meeting in person or by using the enclosed request for voting instructions or form of proxy. I thank you for your interest and confidence in Claude and I urge you to exercise your right to vote. Sincerely, CLAUDE RESOURCES INC. Josef Spross Chairman of the Board of Directors - 4 - CLAUDE RESOURCES INC.
